Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 1 of 7




                                                                   Exhibit

                                                                     11      exhibitsticker.com
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 2 of 7
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 3 of 7
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 4 of 7
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 5 of 7
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 6 of 7
Case 1:20-cv-07628-PAC Document 15-11 Filed 09/18/20 Page 7 of 7
